Title: To George Washington from David Forman, 1 September 1781
From: Forman, David
To: Washington, George


                  Sir
                     
                      Saturday Night 9 oClock 1st Sepr 1781
                  
                  I am accidently this minute Informed by a person from the Sea shoar about 25 Miles to the Southward of Shrewsberry that he saw the British Fleet Saturday Morning Standing to the Southward—But so far off to Sea as only to observe what he supposed the war—Had they Stood to the Eastward with the Winds at North as we suppose it was all Night they would have been out of sight from every part of our shoar long before day—that I presume from there Hawling to the Southward they are bound to Chesepeak—perhaps I am more led to take up that Idea by a report from Sandy Hook that Count de Grasse is arrived in the Chesepeak & that Adml Graves is gone to Block him up.
                  I this day saw Mr Rivingtons paper announcing Adml Hoods Arrivals with thirteen Ships of the Line and four Frigates and I think three Regts of British—he allso Mentions that Adml Rodney and Genl Vaughn had sailed for England—the Former to take Command of the Grand British Fleet.  I have the Honr to be Your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
               